DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10 and 16-20 in the reply filed on 22 April 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 11-15 are withdrawn from consideration as being directed to Group II, a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0302001 to Serneby et al.  Serneby et al. disclose a reflector and .
Claims 4, 7, 8, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0302001 to Serneby et al. as applied to claims 1 and 16 above, and further in view of U.S. 4,069,479 to Van Buskirk.  Serneby et al. disclose a system and reflector in a non-contact radar-based level measurement device/system having all of the elements stated previously.
Regarding claims 7, 8 and 20, Serneby et al. do not explicitly disclose the surface includes a coating of electrically conductive material and/or wherein the cavities are made of an electrically conductive material (as recited in instant dependent claims 7 and 20) or the cavities are made of a conductive plastic material (as recited in instant dependent claim 8).  However, Serenby et al. do disclose that the cavities are formed from bending a sheet of material, such as metal (para 0016), wherein metals are good radar reflecting materials (para 0035).  The vast majority of metals are conductive, including steel, aluminum, copper, etc.), thus it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ a conductive metal, and or plastic that has been coated with a conducting material, to form a more efficient reflector, as well as an obvious design choice to employ a conductive metal that does not oxidize/corrode easily, especially if employed in chemically active environment/liquids held in the container and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious 
Regarding claim 4, Serneby et al. appear disclose the cavities are arranged such that the array form a comb-like structure, that is, regularly spaced cavities, as recited in instant dependent claim 4, and since the instant specification fails to clearly define the term “comb-like,” the structure disclosed by Serneby et al. meets the broadest reasonable interpretation of “comb-like,” 
Regarding instant dependent claim 17, Serneby et al. do not explicitly disclose how the reflector and its support structure are attached to the floating roof, such as welding, a fastener, an adhesive or a magnet, as recited in instant dependent claim 17.  However, the reflector disclosed by Seneby et al. must inherently mounted/secured to the roof in some manner that is known to those having ordinary skill in the art as of the effective filing date, since the reflector must remain and be secured in place/position.  Such mounting/securing manners known to those of ordinary skill in the art as of the effective filing date clearly include bolting/fastening, welding and/or adhesives/glues.  Furthermore, Van Buskirk discloses that the reflector surface can be assembled with a suitable connector (i.e. fasteners such as clips etc.) or adhesive (see col. 2, lines 9-11 and lines 63-64.  Thus it would have been obvious to one having ordinary skill in the art as of the effective filing date to attach/secure the reflector disclosed by Serenby et al., alone or in combination with Van Buskirk, in any of the recited manners recited in instant dependent claim 17 based on design choice, strength/durability (i.e. welding is more durable than an adhesive) and other well known design reasons, such as a strong magnet if the floating roof is a ferrous metal.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0302001 to Serneby et al. as applied to claims 1 above, and further in view of U.S. 2018/0292519 to Larsson.  Serneby et al. disclose a system and reflector in a non-contact radar-based level measurement device/system having all of the elements stated previously.  Serneby et al. do not explicitly disclose that the mounting support is adjustable, as recited in instant dependent claim 10.  However, Serneby et al. does disclose the reflector plate must be in a plane normal to a general direction of propagation of radar signals emitted from the radar level gauge (para 0008) and that the system/reflector of Serneby et al. that linearly polarized radar will be equally reflector/target needs to be aligned so that the radar beam will impact directly and straight (emphasis added, para 0003).  Due to the requirement of the alignment of the reflector/deflector being normal to a general propagation of the radar signals, it would have been obvious to one having ordinary skill in the art as of the effective filing date to make the support structure of the reflector plate be adjustable, so that during installation, the reflector surface plane is normal to the radar level emitter/receiver, to decrease/minimize losses in the reflection, thus increasing accuracy of the level measurement overall.   Furthermore, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to make the support of the reflector adjustable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 1010 USPQ 284 (CCPA 1954).  In addition, Larsson discloses a non-contact radar-based level measurement device wherein, when mounting radar level gauge (RLG) (emitters/receivers) (see entire reference) to the top of a container (105) (see para 0058 and Fig. 5), includes adjustable mounting support structure (107, hinge) which allows alignment of the radar level gauge, such that the emitted radar signals by the RLG are essentially normal to the product surface.  Thus, based on all the disclosures above and teachings of Larsson, it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ a mounting support of the reflector disclosed by Serneby et al., so that the surface plane of the reflector is essentially .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner, specifically the prior art directed to reflector surfaces having the same recited structures for radar reflections as well as general dimensioning of the reflector comb-like structure based on radar wavelengths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861